   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 1 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
CAROL ANN T.,

                        Plaintiff,                  6:20-cv-453
                                                    (GLS)
                 v.

COMMISSIONER OF SOCIAL
SECURITY,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Office of Peter W. Antonowicz           PETER W. ANTONOWICZ, ESQ.
148 West Dominick Street
Rome, NY 13440

FOR THE DEFENDANT:
HON. ANTOINETTE T. BACON                PAUL NITZE
Acting United States Attorney           Special Assistant U.S. Attorney
100 South Clinton Street
Syracuse, NY 13261

Michael Pelgro
Regional Chief Counsel
Office of General Counsel, Region I
JFK Federal Building
15 New Sudbury Street, Room 625
Boston, MA 02203

Gary L. Sharpe
Senior District Judge
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 2 of 18




                    MEMORANDUM-DECISION AND ORDER

                                     I. Introduction

      Plaintiff Carol Ann T. challenges the Commissioner of Social

Security’s denial of Disability Insurance Benefits (DIB), seeking judicial

review under 42 U.S.C. § 405(g). (Compl., Dkt. No. 1.) After reviewing the

administrative record and carefully considering Carol’s arguments, the

Commissioner’s decision is affirmed.

                                     II. Background

      On May 8, 2017, Carol applied for DIB benefits under the Social

Security Act (hereinafter “the Act”), alleging a disability beginning on

August 2, 2016. (Tr.1 at 84, 161-62.) After her application was denied, (id.

at 85-90), she requested a hearing before an Administrative Law Judge

(ALJ), (id. at 91-94), which was held on March 1, 2019, (id. at 27-71). On

March 12, 2019, the ALJ issued an unfavorable decision denying the

requested benefits, (id. at 7-23), which became the Commissioner’s final

determination upon the Appeals Council’s denial of review, (id. at 1-6).

      Carol commenced the present action on April 20, 2020 by filing her

complaint, wherein she seeks review of the Commissioner’s determination.

      1
          Page references preceded by “Tr.” are to the administrative transcript. (Dkt. No. 12.)

                                               2
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 3 of 18




(Compl.) Thereafter, the Commissioner filed a certified copy of the

administrative transcript. (Dkt. No. 12.) Each party filed a brief seeking

judgment on the pleadings. (Dkt. Nos. 17, 20.)

                                    III. Contentions

      Carol contends that the ALJ erred in finding that (1) Carol’s

statements concerning the intensity, persistence, and limiting effects of her

symptoms were not consistent with the record, and (2) Carol retained her

transferrable skills. (Dkt. No. 17 at 1.) The Commissioner counters that

the appropriate legal standards were used, and the ALJ’s findings are

supported by substantial evidence.2 (Dkt. No. 20 at 5-17.)

                                         IV. Facts

      The court adopts the parties’ factual recitations to the extent they are

consistent with the statement of facts contained in the ALJ’s decision and

supported by the medical record. (Tr. at 10-19; Dkt. No. 17 at 1-9; Dkt.

No. 20 at 4.)




       2
          “Substantial evidence is defined as more than a mere scintilla. It means such
relevant evidence as a reasonable mind might accept to support a conclusion.” Alston v.
Sullivan, 904 F.2d 122, 126 (2d Cir.1990) (internal quotation marks and citations omitted).

                                              3
     Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 4 of 18




                           V. Standard of Review

       The standard for reviewing the Commissioner’s final decision under

42 U.S.C. § 405(g) is well established and will not be repeated here. For a

full discussion of the standard and the five-step process by which the

Commissioner evaluates whether a claimant is disabled under the Act, the

court refers the parties to its previous decision in Christiana v. Comm’r of

Soc. Sec. Admin., No. 1:05-CV-932, 2008 WL 759076, at *1-*3 (N.D.N.Y.

Mar. 19, 2008).

                               VI. Discussion

A.     Residual Functional Capacity Determination

       Carol’s first contention—that the ALJ’s finding that her subjective

complaints are inconsistent with the evidence in the record is not supported

by substantial evidence—relates to the ALJ’s residual functional capacity

(RFC) determination. (Dkt. No. 17 at 12-15.) A claimant’s RFC “is the

most [she] can still do despite [her] limitations.” 20 C.F.R.

§ 404.1545(a)(1). In assessing a claimant’s RFC, an ALJ must consider

“all of the relevant medical and other evidence,” including a claimant’s

subjective complaints of pain. Id. § 404.1545(a)(3). An ALJ’s RFC

determination must be supported by substantial evidence in the record.

                                       4
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 5 of 18




See 42 U.S.C. § 405(g). If it is, that determination is conclusive and must

be affirmed upon judicial review. See id.; Perez v. Chater, 77 F.3d 41, 46

(2d Cir. 1996).

      Here, the ALJ found that Carol has the RFC to perform sedentary

work with the following limitations: she can only occasionally stoop,

balance, and climb stairs and ramps; she can never crouch, crawl, kneel,

or climb ladders, ropes, or scaffolds; she cannot work at unprotected

heights or in close proximity to dangerous machinery; she can tolerate only

a moderate level of noise; and she requires an opportunity to change

positions after sitting for thirty minutes. (Tr. at 14-15.) Carol contends that

the ALJ erred in finding that her subjective complaints of pain were

inconsistent with the evidence in the record, as such finding was not

supported by substantial evidence. (Dkt. No. 17 at 12-15.)

      Once the ALJ determines that the claimant suffers from a “medically

determinable impairment[ ] that could reasonably be expected to produce

the [symptoms] alleged,” she “must evaluate the intensity and persistence

of those symptoms considering all of the available evidence; and, to the

extent that the claimant’s [subjective] contentions are not substantiated by

the objective medical evidence, the ALJ must engage in a credibility

                                       5
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 6 of 18




inquiry.” Meadors v. Astrue, 370 F. App’x 179, 183 (2d Cir. 2010) (internal

quotation marks and citations omitted). In performing this analysis, the ALJ

“must consider the entire case record and give specific reasons for the

weight given to the [claimant’s] statements.” SSR 96–7p, 1996 WL

374186, at *4 (July 2, 1996).

      Specifically, in addition to the objective medical evidence, the ALJ

must consider the following factors: “1) daily activities; 2) location, duration,

frequency and intensity of any symptoms; 3) precipitating and aggravating

factors; 4) type, dosage, effectiveness and side effects of any medications

taken; 5) other treatment received; and 6) other measures taken to relieve

symptoms.” F.S. v. Astrue, No. 1:10-CV-444, 2012 WL 514944, at *19

(N.D.N.Y. Feb. 15, 2012) (citing 20 C.F.R. § 404.1529(c)(3)(i)-(vi)).

      Here, Carol testified at the administrative hearing that she has

“severe pain in [her] lower back” that causes numbness in both of her legs,

and that her inability to lift boxes, sit for prolonged periods of time, and

squat or bend over contributed to her losing her previous job. (Tr. at 36-

37.) She testified that she can sit for only ten minutes at a time and stand

for just five minutes at a time, she cannot even walk to her mailbox without

the use of her prescribed cane, she can lift up to just five pounds, and,

                                        6
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 7 of 18




while she can load the dishwasher, make the bed, and vacuum, she can

only perform such household tasks for fifteen minutes at a time before she

has to take a break. (Id. at 42-43, 48.) Carol also testified that she has

“severe depression, anxiety, [and] loss of concentration,” and hearing loss

in both ears. (Id. at 39-40.)

      The ALJ expressly took these complaints into account and found that

Carol’s “medically determinable impairments could reasonably be expected

to cause the alleged symptoms,” but that her subjective statements

“concerning the intensity, persistence[,] and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other

evidence in the record.” (Id. at 16.)

      Carol argues that this finding is not supported by substantial

evidence because the ALJ mischaracterized the medical history with

respect to Carol’s physical therapy, made inaccurate findings regarding her

gait, offered a lay opinion “rather than legal findings” with respect to certain

MRI results, “made presumptions about the declining of injections and

statements of a physician regarding the need to be more active,” and

improperly considered the fact that Carol had received unemployment

benefits. (Dkt. No. 17 at 12-15.) As explained in more detail below, the

                                        7
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 8 of 18




court is not persuaded by any of these arguments.

      First, as noted by the Commissioner, (Dkt. No. 20 at 5), Carol

elaborates on just two of these contentions in her brief: the arguments

related to certain MRI evidence and the ALJ’s consideration of the fact that

Carol had received unemployment benefits,3 (see generally Dkt. No. 17).

With respect to the MRI evidence, Carol argues that, rather than obtaining

the opinion of a medical expert, the ALJ “surmise[d] what she thought the

MRI findings and treatment records indicate[d]” and found that “the MRI

results were inconsistent with the level of limitation alleged by [Carol].” (Id.

at 14-15.) And with respect to the ALJ’s consideration of Carol’s

applications for unemployment benefits, Carol argues that such

applications should not have been considered because “[t]he ability to work

is not the question in a Social Security Disability claim”; rather, the issue is

the claimant’s “ability to perform and sustain substantial gainful activity.”

(Id. at 13-14.)

      As argued by the Commissioner, (Dkt. No. 20 at 5-11), the ALJ’s


       3
          The other arguments that Carol advances regarding the ALJ’s credibility
determination are entirely undeveloped, (see generally Dkt. No. 17), and, thus, it is difficult for
the court to discern Carol’s contentions. In any event, a review of the aspects of the record
that are relevant to these points makes clear that the ALJ’s determination was based on
substantial evidence and is free from legal error.

                                                 8
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 9 of 18




finding that Carol’s subjective statements “concerning the intensity,

persistence[,] and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record” is

supported by substantial evidence in the record, despite the ALJ’s

statements with respect to the unemployment benefits and the MRI

evidence. Specifically, the ALJ considered all of the objective medical

evidence since the alleged onset date, as well as the opinions of Drs. T.

Bruni, Ph.D, Sara Long, Ph.D, G. Feldman, M.D., and Elke Lorensen,

M.D., (id. at 14-17), all of which amount to substantial evidence supporting

the ALJ’s finding that Carol is able to perform sedentary work with the

aforementioned limitations.

     As to the MRI evidence, the ALJ noted that an MRI showed mild

spinal canal stenosis, and considered this fact in conjunction with various

other pieces of medical evidence in deciding whether Carol’s subjective

complaints were supported by the record. (Id. at 16.) Contrary to Carol’s

apparent assertion, considering all of the evidence and determining which

sources of medical evidence should be afforded the most weight, as well

as assessing the credibility of witness testimony and other evidence, is the

ALJ’s duty and does not constitute improper reliance on lay opinion. See

                                      9
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 10 of 18




20 C.F.R. § 404.1527(d)(2) (“Although [the Commissioner] consider[s]

opinions from medical sources on issues such as . . . [the claimant’s]

residual functional capacity . . . the final responsibility for deciding these

issues is reserved to the Commissioner.”); Flynn v. Comm’r Soc. Sec.

Admin., 729 F. App’x 119, 121 (2d Cir. 2018) (“Genuine conflicts in the

medical evidence are for the Commissioner to resolve.” (alteration and

citation omitted)); Mauro King v. Berryhill, 251 F. Supp. 3d 438, 446

(N.D.N.Y. 2017) (“[T]he Commissioner, not this Court, is the factfinder who

resolves [g]enuine conflicts in the medical evidence.” (internal quotation

marks and citation omitted)).

      With respect to the ALJ’s consideration of Carol’s receipt of

unemployment benefits, the ALJ made clear that the fact that she received

such benefits was “not dispositive” but was among the many other pieces

of evidence reviewed and considered by the ALJ, and merely indicated that

she felt ready to work. (Tr. at 17.) Accordingly, the ALJ did not err in that

regard. See Maryellen D. v. Berryhill, No. 5:17-cv-294, 2018 WL 4627664,

at *12 (N.D.N.Y. Sept. 27, 2018) (“Nor did the ALJ err in considering

Plaintiff’s claim for unemployment benefits after the onset date as a factor

adversely affecting her credibility.”); Felix v. Astrue, No. 11-CV-3697, 2012

                                       10
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 11 of 18




WL 3043203, at *10 (E.D.N.Y. July 24, 2012) (“Courts in the Second Circuit

have held that an ALJ may consider evidence that the claimant received

unemployment benefits and/or certified that he was ready, willing, and able

to work during the time period for which he claims disability benefits as

adverse factors in the ALJ’s credibility determination.” (collecting cases)).

      Ultimately, the ALJ explicitly acknowledged consideration of 20

C.F.R. § 404.1529 when making her credibility determination, (Tr. at 15),

and it is evident from her thorough discussion that the determination was

supported by substantial evidence and free from legal error. See Britt v.

Astrue, 486 F. App’x 161, 164 (2d Cir. 2012) (finding explicit mention of 20

C.F.R. § 404.1529 and the applicable Social Security Rulings as evidence

that the ALJ used the proper legal standard in assessing the claimant’s

credibility); see also Judelsohn v. Astrue, No. 11-CV-388S, 2012 WL

2401587, at *6 (W.D.N.Y. June 25, 2012) (“Failure to expressly consider

every factor set forth in the regulations is not grounds for remand where

the reasons for the ALJ’s determination of credibility are sufficiently specific

to conclude that he considered the entire evidentiary record.” (internal

quotation marks, alteration, and citation omitted)).

      Accordingly, the ALJ did not err in evaluating Carol’s subjective

                                      11
     Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 12 of 18




complaints.

B.     Step Five Determination

       At step five of the sequential review process, a “limited burden” shifts

to the Commissioner to “show that there is work in the national economy

that the claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (citation omitted). ALJs may rely on the testimony of a vocational

expert (VE) to support their findings. See McIntyre v. Colvin, 758 F.3d 146,

151 (2d Cir. 2014). When utilizing a VE, the ALJ poses hypothetical

questions which must reflect the full extent of the claimant’s capabilities

and impairments to provide a sound basis for the VE’s testimony. See De

Leon v. Sec’y of Health & Human Servs., 734 F.2d 930, 936 (2d Cir. 1984).

       When a hypothetical question meets that requirement, and is

supported by substantial evidence, VE testimony suffices as substantial

evidence to support a step five finding. See Mancuso v. Astrue, 361 F.

App’x 176, 179 (2d Cir. 2010); Salmini v. Comm’r of Soc. Sec., 371 F.

App’x 109, 114 (2d Cir. 2010). Conversely, VE testimony given in

response to a hypothetical question that does not present the full extent of

a claimant’s impairments, limitations, and restrictions, or is otherwise

inadequate, cannot constitute substantial evidence to support a conclusion

                                       12
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 13 of 18




of no disability. See Pardee v. Astrue, 631 F. Supp. 2d 200, 211-12

(N.D.N.Y. 2009).

      At the administrative hearing, the VE classified Carol’s past work as a

medical records clerk, a semi-skilled position that requires light exertion.

(Tr. at 63.) The VE testified that a former medical records clerk like Carol

would possess certain clerical skills, including “data entry; keyboarding;

filing; record keeping; information giving; [and] processing requests for

information.” (Id.) According to the VE, although the job of medical

records clerk would not be available to a hypothetical individual who could

only perform sedentary work and who had the same age, education, work

background, and RFC as Carol, the aforementioned skills acquired from

such a job would be transferrable to other occupations. (Id. at 63-65.)

Specifically, the VE noted that the skills acquired from Carol’s work as a

medical records clerk would be “directly” transferable to jobs as a data

entry clerk, insurance clerk, and receptionist, all of which require sedentary

exertion only. (Id. at 65-66.)

      Based on this testimony, the ALJ found that Carol “has acquired work

skills from past relevant work that are transferable to other occupations

with jobs existing in significant numbers in the national economy” and

                                      13
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 14 of 18




noted that her “previous work is so similar to the jobs [of data entry clerk,

insurance clerk, and receptionist,] that [she] would need to make very little,

if any, vocational adjustment.” (Id. at 18-19.) Accordingly, the ALJ found

that Carol is not disabled under the Act. (Id.)

      Carol does not dispute that she acquired transferable skills from her

past work, but she insists that the ALJ erred because “such skills are

inaccessible to her due to her distraction from pain and her inability to sit

still long enough to employ them.” (Dkt. No. 17 at 16.) Further, Carol

argues that the ALJ also erred by “fail[ing] to satisfy the requirement that

there be ‘specific findings by the ALJ on the transferability of vocational

skills.’” (Id. (citation omitted).) In response, the Commissioner contends

that Carol’s argument that her skills are inaccessible should be rejected as

a “backdoor challenge to the ALJ’s RFC assessment,” and her argument

regarding the ALJ’s failure to make specific findings with respect to the

transferability of her skills should be rejected as the ALJ did make such

specific findings. (Dkt. No. 20 at 12-17.) The court agrees with the

Commissioner.

      First, as argued by the Commissioner, (id. at 12-13), to the extent

Carol asserts that the ALJ erred by failing to find that her skills were

                                      14
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 15 of 18




“inaccessible” because she has “difficulties with distraction and inability to

sit still,” (Dkt. No. 17 at 16), those complaints were considered and properly

found to be unsupported by the ALJ in her RFC assessment, (Tr. at 14-17);

see supra Part VI.A.

      Next, Carol’s argument that the ALJ failed to make the necessary

specific findings with respect to the transferability of her skills, (Dkt. No. 17

at 16-17), is belied by the administrative record, (Tr. at 18-19). A claimant

like Carol, who is at, or approaching, advanced age, who previously held a

semi-skilled job that she can no longer perform, and who has the RFC to

perform sedentary work, “is not to be found disabled if [s]he has vocational

skills that are transferable, but must be found disabled if [s]he does not

have such skills.” Clark v. Berryhill, 697 F. App’x 49, 51 (2d Cir. 2017)

(citations omitted). Accordingly, whether Carol’s skills are transferable is a

“crucial” issue. See id.

      “When the issue of skills and their transferability must be decided,

the . . . ALJ is required to make certain findings of fact and include them in

the written decision.” Id. at 50 (citation omitted). Particularly, “[w]hen a

finding is made that a claimant has transferable skills, the acquired work

skills must be identified, and specific occupations to which the acquired

                                       15
   Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 16 of 18




work skills are transferable must be cited in the . . . ALJ’s decision.” Id.

(citation omitted). An ALJ may rely on a VE’s testimony in making these

findings. See id.

      Here, with the assistance of the VE’s testimony, the ALJ made the

following relevant findings: (1) Carol’s past relevant work is as a medical

records clerk; (2) the job of a medical records clerk is a semi-skilled job

that requires light exertion; (3) in such job, Carol would possess certain

clerical skills, including data entry, keyboarding, filing, record keeping,

information giving, and processing requests for information; (4) the

specified skills are transferable to the following occupations, all of which

contain a significant amount of jobs in the national economy and require

sedentary exertion only: data entry clerk, insurance clerk, and receptionist.

(Tr. at 18-19.)

      Accordingly, the ALJ made the requisite specific findings regarding

Carol’s skills, the transferability of such skills, and the specific jobs to which

those skills are transferable. (Id.) As such, the ALJ complied with the

regulations and did not err in the manner in which Carol describes, and,

thus, remand is not warranted on that basis. See Debra M. v. Berryhill, No.

5:17-cv-1359, 2019 WL 1396963, at *9 (N.D.N.Y. Mar. 28, 2019) (“In short,

                                       16
     Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 17 of 18




the ALJ’s decision identifies the skills Plaintiff acquired and how those

skills transfer to the jobs identified by the vocational expert, as required. . .

. [T]he ALJ set forth with sufficient specificity the claimant’s acquired

vocational skills and made sufficiently specific findings about their

transferability, [and, thus,] remand to the commissioner is not warranted.”

(citation omitted)).

C.     Remaining Findings and Conclusions

       After careful review of the record, the court affirms the remainder of

the ALJ’s decision, as it is supported by substantial evidence and free from

legal error.

                               VII. Conclusion

       WHEREFORE, for the foregoing reasons, it is hereby

       ORDERED that the decision of the Commissioner is AFFIRMED; and

it is further

       ORDERED that Carol’s complaint (Dkt. No. 1) is DISMISSED; and it

is further

       ORDERED that the Clerk close this case; and it is further

       ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

                                       17
  Case 6:20-cv-00453-GLS Document 21 Filed 07/26/21 Page 18 of 18




IT IS SO ORDERED.

July 26, 2021
Albany, New York




                                   18
